DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the to-be-encoded frame" in claim 9.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 10 goes onto define another “a down-sampling proportion” and it is unclear if this is the same down sampling proportion is claimed in parent claims 1 and 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holcomb et al. (US 20040213345 A1).
Regarding Claim 1, Holcomb et al. teaches:
A video coding method (Abstract), comprising: 
obtaining an input video frame (Paragraph 73); 
determining down-sampling information corresponding to the input video frame in response to determining that a target processing manner corresponding to the input video frame is a down- sampling processing manner (Paragraphs 73-78); 
encoding the input video frame according to the down-sampling information to obtain encoded data corresponding to the input video frame (Paragraph 79)
adding the down-sampling information to the encoded data according to a processing range corresponding to the down-sampling information (Paragraphs 13-14; Paragraphs 78-79), 
wherein the down-sampling information is capable of identifying at least one of a down- sampling proportion and a down-sampling method for the input video frame or identifying a rule for identifying the at least one of a down-sampling proportion and a down-sampling method (Paragraphs 13-14; Paragraphs 78-79).
Regarding Claim 2, Holcomb et al. teaches: the method according to claim 1, wherein the adding the down-sampling information to the encoded data according to a processing range corresponding to the down-sampling information comprises: obtaining the processing range corresponding to the down-sampling information, the processing range comprising one of a sequence level range, a group of pictures (GOP) level range, a frame level range, and a coded block level range; and adding the down-sampling information to header information corresponding to the processing range (Paragraphs 11-17; Paragraphs 73-79; clearly teaches operating in a frame by frame capacity, on a sequence or multiple frames, or on parts of frames in determination of downsampling).
Regarding Claim 3, Holcomb et al. teaches: the method according to claim 2, wherein the adding the down-sampling information to header information corresponding to the processing range comprises: adding the down-sampling information to header information of a video sequence in a case that the processing range is the sequence level range; or adding the down-sampling information to header information corresponding to a GOP in a case that the processing range is the GOP level range; or adding the down-sampling information to header information corresponding to a frame level in a case that the processing range is the frame level range; or adding the down-sampling information to header information corresponding to a coded block in a case that the processing range is the coded block level range (Paragraphs 11-17; Paragraphs 73-79; clearly teaches operating in a frame by frame capacity, on a sequence or multiple frames, or on parts of frames in determination of downsampling)
Regarding Claim 4, Holcomb et al. teaches: the method according to claim 1, wherein the down-sampling information comprises the down-sampling proportion; and the determining down-sampling information corresponding to the input video frame comprises: obtaining a current quantization parameter (QP) estimation value corresponding to the input video frame; obtaining a QP threshold corresponding to the input video frame; and determining, according to a difference between the current QP estimation value and the QP threshold, the down-sampling proportion corresponding to the input video frame (Paragraph 7; Paragraphs 73-79; Claim 5).
Regarding Claim 5, Holcomb et al. teaches: the method according to claim 4, wherein the determining, according to a difference between the current QP estimation value and the QP threshold, the down-sampling proportion corresponding to the input video frame comprises: obtaining a correspondence between a candidate difference range and a candidate down- sampling proportion; determining, from the candidate difference range according to the difference between the current QP estimation value and the QP threshold, a target difference range corresponding to the difference; and determining, from the candidate down-sampling proportion according to the target difference range and the correspondence, the down-sampling proportion corresponding to the input video frame (Paragraph 7; Paragraphs 73-79; Claim 5).
Regarding Claim 6, Holcomb et al. teaches: the method according to claim 4, wherein the obtaining a QP threshold corresponding to the input video frame comprises: obtaining video frame information corresponding to the input video frame, the video frame information comprising at least one of coding information, image feature information, and a ratio of an intra coded block to an inter coded block of a preamble video frame; and determining, according to the video frame information, the QP threshold corresponding to the input video frame (Paragraph 7; Paragraphs 73-79; Claim 5).
Regarding Claim 7, Holcomb et al. teaches: the method according to claim 1, wherein the down-sampling information comprises the down-sampling method; and the determining down-sampling (Paragraph 17; Paragraph 79).
Regarding Claim 8, Holcomb et al. teaches: the method according to claim 1, wherein the down-sampling information comprises the down-sampling method; and the determining down-sampling information corresponding to the input video frame comprises: obtaining a current coded block of the input video frame; calculating a module gradient value corresponding to the current coded block; classifying the current coded block into a target module class in a module set according to the module gradient value, candidate module classes in the module class set respectively corresponding to different module gradient value ranges; obtaining a correspondence between a candidate module class and a candidate down- sampling method; and determining, according to the correspondence between the candidate module class and the candidate down-sampling method and the target module class, a target down-sampling method corresponding to the current coded block (Paragraphs 11-17; Paragraphs 73-79).
Regarding Claim 9, Holcomb et al. teaches: the method according to claim 1, wherein the down-sampling information comprises the down-sampling proportion; and the encoding the input video frame according to the down-sampling information to obtain encoded data corresponding to the input video frame comprises: processing the input video frame according to the down-sampling proportion to obtain a current frame; obtaining a reference frame corresponding to the current frame; and encoding the current frame according to the reference frame, to obtain the encoded data corresponding to the input video frame (Paragraphs 11-17; Paragraphs 51-52; Paragraphs 73-79; Paragraph 85)
Regarding Claim 10, Holcomb et al. teaches: the method according to claim 9, wherein the encoding the to-be-encoded frame according to the reference frame, to obtain the encoded data corresponding to the input video frame comprises: obtaining a down-sampling proportion corresponding to the current frame, and processing the reference frame according to the down-sampling proportion to obtain a target reference frame; and encoding the current frame according to the target reference frame, to obtain the encoded data corresponding to the input video frame (Paragraphs 11-17; Paragraphs 51-52; Paragraphs 73-79; Paragraph 85).
Regarding Claim 11, Holcomb et al. teaches: the method according to claim 1, wherein the determining down-sampling information corresponding to the input video frame comprises: obtaining a correspondence between a candidate environmental factor and candidate down-sampling information; and obtaining a current environmental factor, and determining, according to the correspondence between the candidate environmental factor and the candidate down-sampling information, the down-sampling information corresponding to the current environmental factor (Paragraphs 11-17; Paragraphs 73-79; bitrate, and frequency information are both considered to be environmental factors).
Method claims 12-16 are drawn to the video coding method of decoding corresponding to the video coding method of encoding of claims 1-3, 9, and 10 above and is drawn to the method of performing the inverse of the process of encoding as claimed above. As such, claims 12-16 have similar limitations to those rejected in claims 1-3, 9 and 10 above, only performed in the inverse, and are rejected for the same reasons as used above. Holcomb et al. further teaches a video coding method of decoding corresponding to the video coding method of decoding (Paragraphs 11-17; Paragraphs 61-71)
Regarding Claim 17, Holcomb et al. teaches: the method according to claim 16, wherein the decoding the encoded data according to the down-sampling proportion corresponding to the current frame and the current reference frame, to obtain the reconstructed video frame corresponding to the current frame comprises: determining, according to the down-sampling proportion corresponding to the (Paragraphs 11-17; Paragraphs 73-79; Paragraphs 85-86).
Regarding Claim 18, Holcomb et al. teaches: the method according to claim 12, wherein the down-sampling information comprises the down-sampling method; and the decoding the current frame according to the down-sampling information corresponding to the current frame, to obtain a corresponding decoded video frame comprises: decoding the encoded data to obtain a reconstructed video frame corresponding to the current frame; and processing the reconstructed video frame according to an up-sampling method corresponding to the down-sampling method, to obtain the decoded video frame (Paragraph 78-79; Paragraph 86).
Claims 19-20 are drawn to a non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform the video coding method of encoding as taught in claims 1-2 above. As such, these claims are rejected using the same reasons as used above. Holcomb et al. further teaches a non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor (Paragraph 36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN MAHMUD/
Primary Examiner, Art Unit 2483